Case 19-06519-hb        Doc 53    Filed 01/22/21 Entered 01/22/21 16:05:51     Desc Main
                                  Document      Page 1 of 1



                              United States Bankruptcy Court
                                District of South Carolina

IN RE:
                                                CASE NO.: 19-06519-hb
Michael Allen Falls                             CHAPTER 13
Rachelle Ellen Falls
9742 Woodridge Heights Dr.
Fortson, GA 31808



                                 DEBTORS

                                         ORDER

   This matter is before the Court on the debtor's request for a Moratorium.    Following
consideration of this matter,

    IT IS ORDERED that the Moratorium requested is allowed. However, should the Debtors
fail to make the regular payment due February 12, 2021, this case may be dismissed without
further notice or hearing upon the request of the Trustee.

IT IS SO ORDERED.

 FILED BY THE COURT
     01/22/2021




                                                Chief US Bankruptcy Judge
                                                District of South Carolina



   Entered: 01/22/2021
Attorney for Debtors:

David D. Cantrell Jr., Esq.
PO Box 955
Easley, SC 29641
